995 So. 2d 1016 (2008)
COSTCO WHOLESALE CORPORATION and Sedgwick Claims Management, Appellants,
v.
Ruby ULETT, Appellee.
Nos. 1D08-2513, 1D08-2514.
District Court of Appeal of Florida, First District.
October 24, 2008.
Rehearing Denied December 9, 2008.
Douglas W. Barnes, Barnes & Simmons, P.A., Miami Lakes, for Appellants.
Ruby Ulett, pro se, Appellee.
PER CURIAM.
Costco Wholesale Corporation and Sedgwick Claims Management (the employer/carrier) seek certiorari review of an order of the Judge of Compensation Claims (JCC) denying the employer/carrier's motion to tax costs following the voluntary dismissal of all pending petitions for benefits by Ruby Ulett, claimant and appellee. We treat the petition for writ of certiorari as an appeal from a final order, see Corbin v. Bayles, 903 So. 2d 1051 (Fla. 1st DCA 2005); see also Fla. R.App. P. 9.040(c), and reverse.
As this court recently held, the plain meaning of section 440.34(3), Florida Statutes, entitles the prevailing party to reasonable costs. See Palm Beach County Sch. Dist. v. Ferrer, 990 So. 2d 13 (Fla. 1st DCA 2008). Here, the employer/carrier became the prevailing party when the claimant voluntarily withdrew all pending petitions for benefits. Id. Accordingly, the JCC erred by denying the employer/carrier's motion to tax costs.
REVERSED.
KAHN, VAN NORTWICK, and PADOVANO, JJ., Concur.